DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/26/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/17/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable by Atlas et al. US 20170108528 A1 "Atlas" and further in view of Marti et al. US 20180049809 A1 “Marti”.
In regard to claim 1, Atlas teaches “An apparatus for tracking a position and orientation in three-dimensional space of one or more objects, the apparatus comprising:” [Claim 1, Claim 4, 0230, Claim 7]; “one or more tracked sensor units, each tracked sensor unit attached to a respective one of the one or more objects and comprising one or more light sources and an inertial measurement unit” [0004, 0279, 0007, 0221, FIG. 46, 0235, FIG. 56]; “one or more position sensitive detector tracking devices, each position sensitive detector tracking device comprising a plurality of position sensitive detector sensors combined with optical lenses that focus light from a field of view onto each position sensitive detector sensor” [0192, 0216, 0230]; and a “processor configured to calculate the position and orientation of each of the one or more objects in three-dimensional space from output of the inertial measurement unit of each respective tracked sensor unit of the one or more tracked sensor units and output of the one or more position sensitive detector tracking devices, wherein in response to light emitted from the plurality of light sources of the respective tracked sensor unit being focused onto each 
In regard to an apparatus for tracking position and orientation, Atlas discloses “A system comprising: a six-DOF assembly having a first retroreflector and at least three light markers […]” [Claim 1]. Furthermore, Atlas discloses “The system of claim 1, wherein: the six-DOF assembly further comprises one or more orientation sensors […]” [Claim 4], “The system of claim 4, wherein the one or more six-DOF assembly further comprises a pitch/yaw sensor operable to measure pitch angle and yaw angle of the six-DOF assembly” [Claim 5] and “In an embodiment, the pitch/yaw sensor includes a retroreflector assembly 5110, position sensor 5120, and electrical circuit 5130” [0230]. Since the six-DOF assembly can include orientation sensor(s) and a pitch/yaw sensor which includes a position sensor, under broadest reasonable interpretation, the six-DOF assembly (i.e. the apparatus) can be used to track a position an orientation of an object. In regard to three-dimensional space, Atlas discloses “The system of claim 1, wherein: the six-DOF assembly further comprises a tactile probe having a probe tip; and the processor is further operable to determine three-dimensional (3D) coordinates of the probe tip based at least in part on the determined six degrees-of-freedom of the six-DOF assembly and on a length of the tactile probe” [Claim 7]. Since the system contains a processor that can determine three-dimensional coordinates of the probe tip (i.e. the object) under broadest reasonable interpretation the six-DOF assembly is capable of tracking a position and orientation in three-dimensional space of one or more objects.
In regard to one or more tracked sensor units, Atlas discloses “The laser tracker is a particular type of coordinate-measuring device that tracks the retroreflector target by emitting one or more beams of light […] It is also understood that the laser tracker may use any type of light source and it not restricted to a laser light source” [0004]. Furthermore, in regard to an inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit 
Furthermore, in regard to the one or more tracked sensor units, Atlas discloses “FIG. 46 is an exploded view of a tactile six-DOF probe 4600 according to an embodiment. A probe tip 4606 having a spherical surface is attached to a stylus shaft 4604, which is affixed to a front housing 4602. At the center of the front face of the front housing 4602 is a circular opening 4608 sized to accept a retroreflector 4644. […] The front housing includes three apertures 4610A, 4610B, 4612C, respectively that transmit received light to pitch/yaw assemblies 4612A, 4612B, 4612C, respectively, each pitch/yaw assembly including a lens and a position detector” [0221]. In this case, the front housing includes three pitch/yaw assemblies that are capable of receiving the light from the retroreflector, therefore under broadest reasonable interpretation, these pitch/yaw assemblies are capable of detecting the position of the probe tip attached to the front housing 4602 via the stylus shaft 4604. According to the instant 
In regard to the light source being attached to the object being tracked, Atlas discloses “FIG. 56 shows a laser tracker or similar device 5600 that sends a beam of light 5632 to a retroreflector target included in a sensor 2002 that is a part of a target assembly 5620. The retroreflector returns the beam of light to the device 5610 as a beam 5634. […] In an embodiment, the one or more sensors 2002 measure the pitch/yaw angles. The target assembly further includes one or more light sources 5622 attached to the target assembly 5620” [0235]. As shown in FIG. 56, the light source(s) 5622 are attached to the target assembly 5620 which includes one or more sensors 2002 capable of measuring pitch/yaw angles. Since the target assembly 5620 includes light sources and one or more sensors 2002 capable of measuring pitch/yaw (i.e. inertial measurements) under broadest reasonable interpretation, the target assembly 5620 constitutes a tracked sensor unit that can be attached to a respective one of the one or more objects being tracked (i.e. such as the probe tip 4606 in FIG. 46).
In regard to one or more position sensitive detector tracking devices, Atlas discloses “FIG. 30A is a drawing of a tetra-lateral position sensitive detector (PSD) 3000, which includes an active PIN diode detector region 3002 and four electrodes 3004, 3005, 3006, and 3007 arranged in a square outside the active area. The tetra-lateral PSD 300 provides the ability to determine a position in two dimensions of a beam of light striking any position of the active region 3002” [0192]. Therefore, the PSD can determine a position in two dimensions (i.e. track a position), of the object. In regard to optical lenses that focus light 
In regard to the processor configured to calculate the position and orientation of each of the one or more objects in three-dimensional space, Atlas discloses “a processor operable to determine six degrees of freedom of the six-DOF assembly based at least in part on the measured first distance, the measured first angle, the measured second angle, and at least one of the captured first image and the captured second image” [Claim 1]. Additionally, Atlas discloses “the processor is further operable to determine three-dimensional (3D) coordinates of a point on the object based at least in part on the determined six-degrees of freedom of the six-DOF assembly and on the captured scanner image” [Claim 8]. Additionally the six-DOF assembly includes an inertial measurement unit and a position sensitive detector, under broadest reasonable interpretation, the processor (i.e. processing unit) is capable of calculating the position and orientation of each of the one or more objects in three-dimensional space from output of the inertial measurement unit and the position sensitive detector in response to the light emitted from one or more light sources.

Atlas does not teach that “each of the plurality of position sensitive detector sensors measures a 2D location of the one or more light sources of the respective tracked sensor unit with respect to that 
Marti teaches that “each of the plurality of position sensitive detector sensors measures a 2D location of the one or more light sources of the respective tracked sensor unit with respect to that position sensitive detector sensor” [0072, 0056], and “the processor is configured to triangulate a 3D position of the one or more light sources of the respective tracked sensor unit based on the 2D locations measured by the plurality of position sensitive detector sensors” [0073].
In regard to each of the position sensitive detectors measuring a 2D location of the one or more light sources of the respective tracked sensor unit with respect to that position sensitive detector sensor, Marti discloses “An optical sensor could comprise one or more 1D optical sensor modules 21. In this case, the light detected by an optical sensor module 21 defines a single angular information (1 DoF). A sensor 20 comprising three 1D optical sensor modules 21 oriented in at least two different directions provides the 3D position of a light source by means of triangulation. […] An example of 1D optical sensor could be […] (b) a Position Sensitive Detector (PSD)” [0072]. The optical sensor, in this case, constitutes a position sensitive detector. In order to provide a 3D position of the light source, under broadest reasonable interpretation, 2D locations of the light sources had to have been known in order to perform triangulation. In this case, since the optical sensor can include one or more 1D optical sensor modules which are oriented in at least two different directions, under broadest reasonable interpretation, the optical sensor is capable of measuring a 2D location of the one or more light sources with respect to the position sensitive detector based on the single angular information acquired by the optical sensor modules 21. Furthermore, Marti discloses “The sensor sub-assembly is able to detect the 3D positions (with 4 DoF) of the distinct Light Sources located on the other Tracker via triangulation of the two Optical Sensors Modules” [0056]. The two optical sensor modules in this case, are 1D optical sensor 
In regard to the processor being configured to triangulate a 3D position of the one or more light sources of the respective tracked sensor unit based on the 2D location measured by the plurality of position sensitive detector sensors, Marti discloses “Another type of optical sensor could comprise one or more 2D optical sensor modules 21. In this case, the light detected by an optical sensor module defines two angular information (2 DoF). A Sensor comprising two 2D optical sensor modules provides the 3D position of a light source (by means of triangulation) with 4 DoF” [0073]. The optical sensor modules in this case constitute a processor. In this case, since the sensor can provide a 3D position of a light source with triangulation, under broadest reasonable interpretation, the processor (i.e. the optical sensor module) is configured to triangulate a 3D position of the one or more light sources of the respective tracked sensor unit based on the 2D location measured by the plurality of position sensitive detector sensors of Atlas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Atlas so as to include measuring a 2D location of the one or more light sources and triangulating a 3D position of the one or more light sources as disclosed in Marti in order to allow the position of the light source to be determined. When the light source location is known the physician can be appraised of how the light source is oriented when determining the position of the one or more objects within the subject. Should this position of the light source produce an image that is of diagnostic relevance, then the position of the light source can be maintained such that additional images can be obtained from that area. Combining the prior art elements according to 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Atlas. Likewise, Atlas teaches “wherein each position sensitive detector tracking device further comprises a local inertial measurement unit, and the processor is configured to calculate a 3D orientation of each of the one or more objects with respect to each position sensitive detector tracking device based on orientation measurements from the inertial measurement unit of the respective tracked measurement unit and267761141.1 orientation measurements from the local inertial measurement unit of the position sensitive detector tracking device” [0279, Claim 4, Claim 5, 0230, Claim 1, Claim 8, 0295, Claim 28,].
In regard to the position sensitive tracking device having a local inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope” [0279]. Since the six-DOF assembly comprises “one or more orientation sensors […]” [Claim 4], “a pitch/yaw sensor operable to measure pitch angle and yaw angle of the six-DOF assembly” [Claim 5] and “the pitch/yaw sensor includes a retroreflector assembly 5110, position sensor 5120, and electrical circuit 5130” [0230] and the inertial measurement unit, under broadest reasonable interpretation the six-DOF assembly constitutes a position sensitive tracking device. Furthermore, since the inertial measurement unit includes at least one of an accelerometer and a gyroscope, under broadest reasonable interpretation the six-DOF assembly can include more than one accelerometer and/or gyroscope (i.e. more than one inertial measurement unit), and therefore, one of these accelerometer/gyroscope assemblies can act as a local inertial measurement unit.
In regard to the processor being configured to calculate a 3D orientation, Atlas discloses “a processor operable to determine six degrees of freedom of the six-DOF assembly based at least in part 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Atlas. Likewise, Atlas 
In regard to the light sources comprising one or more light emitting diodes, Atlas discloses “The system of claim 11, wherein the assembly of light sources are light emitting diodes” [Claim 12]. Therefore, the assembly of light sources (i.e. the one or more light sources) of each tracked sensor unit comprise one or more light emitting diodes.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Atlas. Likewise, Atlas teaches “wherein each tracked sensor unit further comprises a respective processor configured to control activation of the one or more light sources and to transmit orientations measurements output by the inertial measurement unit to the processor that calculates the position and orientation of the one or more objects” [0122, 0004, 0279, Claim 1, Claim 8, 0295, Claim 28].
In regard to a respective processor configured to control the activation of the one or more light sources, Atlas discloses “By noting the position of the returning beam of light on the position sensor, the control system of the laser tracker 10 can cause the motors to move the light beam toward the point of symmetry of the retroreflector” [0122]. Furthermore, Atlas discloses “The laser tracker is a particular type of coordinate-measuring device that tracks the retroreflector target by emitting one or more beams of light […] It is also understood that the laser tracker may use any type of light source and it not restricted to a laser light source” [0004]. Furthermore, in regard to an inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope. Each of the accelerometer and the gyroscope may measure from one to three axes of a rectangular (Cartesian) coordinate system. For example, the accelerometer may be a three-axis accelerometer and the gyroscope may be a three-axis gyroscope” [0279]. Since the system includes a light source (i.e. laser tracker or other light source) 
In regard to transmitting orientations measurements output by the inertial measurement unit to the processor that calculates the position and orientation of the one or more objects, Atlas discloses “a processor operable to determine six degrees of freedom of the six-DOF assembly based at least in part on the measured first distance, the measured first angle, the measured second angle, and at least one of the captured first image and the captured second image” [Claim 1]. Additionally, Atlas discloses “the processor is further operable to determine three-dimensional (3D) coordinates of a point on the object based at least in part on the determined six-degrees of freedom of the six-DOF assembly and on the captured scanner image” [Claim 8]. Furthermore, Atlas discloses “In an embodiment, a triangulation calculation is performed by a processor to determine a distance and two angles from the line scanner 1230 to the object. The calculated 3D coordinates of an object point based on the measured distance and measured two angles is found using a triangulation calculation based on an observed image on the two-dimensional (2D) array 1238 and on the pose (including the baseline distance) of the array 1238 relative to the projector 1232” [0295]. Thus the processor is capable of calculating the 3D coordinates (i.e. the 3D orientation) of an object. In this case, the projector is “operable to project a pattern of light over an area of an object” [Claim 28], therefore the projector constitutes a light source. Since the processor performs a triangulation calculation based on an observed image on the two-dimensional (2D) array 1238 and on the pose (including the baseline distance) of the array 1238, is able to calculate 3D coordinates of an object point and the six-DOF assembly includes an inertial measurement unit and a position sensitive detector for determining position and orientation, under broadest reasonable 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Atlas. Likewise, Atlas discloses “wherein the processor comprises a respective processor embedded in each of the one or more position sensitive detector tracking devices, wherein each respective processor embedded in a position sensitive detector tracking device is configured to calculate the position and orientation of each of the one or more objects in three-dimensional space with respect to that position sensitive detector tracking device from the output of the inertial measurement unit of each tracked sensor unit and output of the plurality of position sensitive detector sensors in response to light emitted from the one or more light sources of each tracked sensor unit” [0192, 0216, 0230, 0271, Claim 1, Claim 8, 0004, 0279].
In regard one or more position sensitive detector tracking devices, Atlas discloses “FIG. 30A is a drawing of a tetra-lateral position sensitive detector (PSD) 3000, which includes an active PIN diode detector region 3002 and four electrodes 3004, 3005, 3006, and 3007 arranged in a square outside the active area. The tetra-lateral PSD 300 provides the ability to determine a position in two dimensions of a beam of light striking any position of the active region 3002” [0192]. Therefore, since the PSD can determine a position in two dimensions (i.e. track a position), under broadest reasonable interpretation, the system can include one or more position sensitive detectors tracking devices. Furthermore, Atlas discloses “FIG. 43A is a schematic representation of a six-DOF assembly 4300 that includes a retroreflector 4302, three pitch/yaw sensors 4310A, 4310B, 4310C, three polarization-roll sensors 4320A, 4320B, 4320C, and an optical detector 4330 […] In an embodiment, pitch/yaw sensors 4310A, 4310B, 4310C include apertures 4312A, 4312B, 4312C, respectively, lenses 4314A, 4314B, 4314C, respectively, and position detectors 4316A, 4316B, 4316C, respectively” [0216]. Since the six-DOF 
In regard to the respective processor being configured to calculate the position and orientation of each of the one or more objects in three-dimensional space, Atlas discloses “a processor operable to determine six degrees of freedom of the six-DOF assembly based at least in part on the measured first distance, the measured first angle, the measured second angle, and at least one of the captured first image and the captured second image” [Claim 1]. Additionally, Atlas discloses “the processor is further operable to determine three-dimensional (3D) coordinates of a point on the object based at least in part on the determined six-degrees of freedom of the six-DOF assembly and on the captured scanner image” [Claim 8]. 
In regard to the tracked sensor unit, Atlas discloses “The laser tracker is a particular type of coordinate-measuring device that tracks the retroreflector target by emitting one or more beams of light […] It is also understood that the laser tracker may use any type of light source and it not restricted to a laser light source” [0004]. Furthermore, in regard to an inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope. Each of the accelerometer and the 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Atlas. Likewise, Atlas teaches “wherein the inertial measurement unit comprises one or more of an accelerometer, a gyroscope, or a magnetometer” [0279].
In regard to the inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope” [0279]. Thus the six-DOF assembly (i.e. the apparatus) includes an inertial measurement assembly with one or more of an accelerometer and a gyroscope.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Atlas. Likewise, Atlas teaches “wherein the one or more position sensitive detector tracking devices comprise a plurality of position sensitive detector tracking devices, each position sensitive detector tracking device configured to track the position287761141.1 of each of the one or more objects in a respective coordinate system associated with that position sensitive detector tracking device” [0192, 0216, 0230].
In regard to a position sensitive detector tracking device comprising a plurality of position sensitive detector tracking devices, Atlas discloses “FIG. 30A is a drawing of a tetra-lateral position 
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Atlas. Likewise, Atlas teaches “wherein the one or more position sensitive detector tracking devices comprise a network of position sensitive detector tracking devices each with a tracked sensor unit attached thereto, such that each position sensitive detector tracking device in the network tracks positions of the one or more objects and positions of other position sensitive detector tracking devices in the network” [0216].

In regard to tracking positions of other position sensitive detector tracking devices in the network, Atlas discloses “The system of claim 1, wherein: the six-DOF assembly further comprises one or more orientation sensors; and the processor is further operable to determine the six degrees-of-
Claims 5, 9, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. US 20170108528 A1 "Atlas" and Marti et al. US 20180049809 A1 “Marti” as applied to claims 1-4 and 6-8, 13-14  above, and further in view of Lettau et al. US 9816813 B2 "Lettau".
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Atlas teaches “wherein the one or more light sources of each tracked sensor unit comprises a plurality of light emitting diodes” [Claim 12] and the “respective object to which the tracked sensor unit is attached” [0221, FIG. 46, 0235, FIG. 56].
In regard to the light sources comprising one or more light emitting diodes, Atlas discloses “The system of claim 11, wherein the assembly of light sources are light emitting diodes” [Claim 12]. Therefore, the assembly of light sources (i.e. the one or more light sources) of each tracked sensor unit comprise one or more light emitting diodes.
In regard to the one or more tracked sensor units, Atlas discloses “FIG. 46 is an exploded view of a tactile six-DOF probe 4600 according to an embodiment. A probe tip 4606 having a spherical surface is attached to a stylus shaft 4604, which is affixed to a front housing 4602. At the center of the front face of the front housing 4602 is a circular opening 4608 sized to accept a retroreflector 4644. […] The front 
In regard to the light source being attached to the object being tracked, Atlas discloses “FIG. 56 shows a laser tracker or similar device 5600 that sends a beam of light 5632 to a retroreflector target included in a sensor 2002 that is a part of a target assembly 5620. The retroreflector returns the beam of light to the device 5610 as a beam 5634. […] In an embodiment, the one or more sensors 2002 measure the pitch/yaw angles. The target assembly further includes one or more light sources 5622 attached to the target assembly 5620” [0235]. As shown in FIG. 56, the light source(s) 5622 are attached to the target assembly 5620 which includes one or more sensors 2002 capable of measuring pitch/yaw angles. Since the target assembly 5620 includes light sources and one or more sensors 2002 capable of measuring pitch/yaw (i.e. inertial measurements) under broadest reasonable interpretation, the target assembly 5620 constitutes a tracked sensor unit that can be attached to a respective one of the one or more objects being tracked (i.e. such as the probe tip 4606 in FIG. 46).

	Lettau teaches that the light emitting diodes are “arranged around an axis of the respective object to which the tracker sensor unit is connected” [Column 9, Line 65- Column 10, Line 3; Column 12, Line 42-50].
In regard to the light emitting diodes being arranged around an axis of the respective object to which the tracker sensor unit is connected, Lettau discloses “Furthermore, in the example shown in FIG. 1, respectively six light spots are arranged rotationally, symmetrically about an axis of rotation symmetry, which goes through a center point of the pattern (and also forms the yaw angle axis for the measuring aid instrument) on two concentric circular paths as the visual markings 52” [Column 9, Line 65- Column 10, Line 3]. Furthermore, Lettau discloses that “While this contact exists between the scanning tool 50 and the measured object surface, a position of the contact point 53 in space and therefore the coordinates of the scanned point on the measured object surface can be exactly determined. This determination is performed by means of a defined relative positioning of the contact point 53 to the reflector 51 and to reference features 52 arranged on the measuring aid object 50, which can be implemented as light-emitting diodes 52 (LEDs), for example” [Column 12, Line 42-50]. Therefore, since the visual markings 52 can be implemented with light-emitting diodes, under broadest reasonable interpretation the light-emitting diodes are arranged around the axis of the respective object (i.e. the scanning tool) to which the tracker sensor unit is connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas and Marti so as to include the arrangement of the light emitting diodes as disclosed in Lettau in order to track the position and orientation of the object being examined. By arranging the light emitting diodes around an axis that is relative to the respective object being tracked by the tracking sensor, it is easier to calculate the relative distance 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Atlas teaches “The apparatus of claim 1, wherein at least one of the one or more objects is […] ultrasound transducer” [0169]; the one or more light sources of the tracked sensor unit attached to the […] ultrasound transducer [FIG. 56, 0235] and “the one or more position sensitive detector tracking devices each comprise optical lenses of a fixed focal length and a filter configured to isolate information from a range of frequencies of the light emitting diodes” [0216, Claim 1, 0255, 0197, Claim 12].
In regard to the at least one object being an ultrasound transducer, Atlas discloses “In an embodiment, the source 4950 provides ultrasonic waves and the sensor 4920 is an ultrasonic sensor […] In a medical context, ultrasonic sensors may be used to localize the position of viewed features in relation to a patient's body” [0169]. Since the source provides ultrasonic waves, under broadest reasonable interpretation it constitutes an ultrasound transducer which can generate ultrasonic waves that are detected by the ultrasonic sensor (i.e. sensor 4920).
In regard to the light source being attached to the object being tracked (i.e. the ultrasound transducer), Atlas discloses “FIG. 56 shows a laser tracker or similar device 5600 that sends a beam of light 5632 to a retroreflector target included in a sensor 2002 that is a part of a target assembly 5620. The retroreflector returns the beam of light to the device 5610 as a beam 5634. […] In an embodiment, the one or more sensors 2002 measure the pitch/yaw angles. The target assembly further includes one or more light sources 5622 attached to the target assembly 5620” [0235]. As shown in FIG. 56, the light 
In regard to the one or more position sensitive detector tracking devices each comprising optical lenses of a fixed focal length, Atlas discloses “FIG. 43A is a schematic representation of a six-DOF assembly 4300 that includes a retroreflector 4302, three pitch/yaw sensors 4310A, 4310B, 4310C, three polarization-roll sensors 4320A, 4320B, 4320C, and an optical detector 4330. FIG. 43B and FIG. 43C are cross-section A-A and cross-section B-B, respectively. In an embodiment, pitch/yaw sensors 4310A, 4310B, 4310C include apertures 4312A, 4312B, 4312C, respectively, lenses 4314A, 4314B, 4314C, respectively, and position detectors 4316A, 4316B, 4316C, respectively” [0216]. In this case the, pitch/yaw sensors include lenses. Furthermore, since the six-DOF includes an optical detector and pitch/yaw sensors which include lenses, under broadest reasonable interpretation, the lenses 4314A, 4314B, 4314C, are capable of transmitting optical signals to the optical detector 4330, thus the lenses constitute optical lenses. In regard to a fixed focal length, Atlas discloses “A system comprising: a six-DOF assembly having a first retroreflector and at least three light markers; a coordinate measuring device including a light source, a distance meter, a first motor, a second motor, a first angle measuring device, a second angle measuring device, a first camera and a second camera, the coordinate measuring device operable to direct a first light from the light source to the first retroreflector, the distance meter operable to measure a first distance to the first retroreflector, the first angle measuring device operable to measure a first angle to the first retroreflector, the second angle measuring device operable to measure a second angle to the first retroreflector, the first camera having a first lens and a first 
In regard to a filter configured to isolate information from a range of frequencies of the light emitting diodes, Atlas discloses “The first sensor 6210 includes a polarizer/optical filter 6212, an optical detector 6214, and electronics discussed herein below with reference to FIGS. 63A-63C. The optical filter in the polarizer/optical filter 6212 helps block out unwanted background light” [0255] and “In an embodiment shown in FIG. 33A, a laser tracker or similar device 13300 includes a light source 13302 that emits a beam of light 13308 […] In an embodiment, a lock-in amplifier or another filtering method is used to extract the desired signal 13332 in the presence of background light. The frequency of modulation of the signals 13305 and 13325 may be any of a wide range of frequencies, but in an embodiment is 10 kHz” [0197]. Since the “assembly of light sources are light emitting diodes” [Claim 12], under broadest reasonable interpretation a filter (i.e. and optical filter) can be configured to isolate information from a range of frequencies of the light emitting diodes.
The combination of Atlas and Marti does not teach “the one or more light sources of the tracked277761141.1 sensor device attached to the handheld ultrasound transducer comprises a plurality of light emitting diodes arranged in a pattern around the handheld ultrasound transducer”.
Lettau teaches “the one or more light sources of the tracked277761141.1 sensor device attached to the handheld ultrasound transducer comprises a plurality of light emitting diodes arranged in a pattern around the handheld ultrasound transducer” [Claim 1; Column 9, Line 65-Column 10, Line 3; Column 12, Line 42-50].

In regard to the plurality of light emitting diodes being arranged in a pattern around the handheld ultrasound transducer, Lettau discloses “Furthermore, in the example shown in FIG. 1, respectively six light sport are arranged rotationally, symmetrically about an axis of rotation symmetry, which goes through a center point of the pattern (and also forms the yaw angle axis for the measuring aid instrument) on two concentric circular paths as the visual markings 52” [Column 9, Line 65- Column 10, Line 3]. Furthermore, Lettau discloses that “While this contact exists between the scanning tool 50 and the measured object surface, a position of the contact point 53 in space and therefore the coordinates of the scanned point on the measured object surface can be exactly determined. This determination is performed by means of a defined relative positioning of the contact point 53 to the reflector 51 and to reference features 52 arranged on the measuring aid object 50, which can be implemented as light-emitting diodes 52 (LEDs), for example” [Column 12, Line 42-50]. Therefore, since the visual markings 52 can be implemented with light-emitting diodes, under broadest reasonable interpretation the light-emitting diodes are arranged in a pattern around the handheld ultrasound transducer and the light sources can be connected to the handheld ultrasound transducer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas and Marti so as to include the arrangement of 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Atlas in further view of Lettau. Likewise, Atlas discloses “The apparatus of claim 1, wherein at least one of the one or more objects is a medical instrument” [0293, 0271] and “with the one or more position sensitive detector tracking devices each comprise an optical lenses of a fixed focal length and a filter configured to isolate information from a range of frequencies of the light emitting diodes” [0216, Claim 1, 0255, 0197, Claim 12].
In regard to one or more objects being a medical instrument, Atlas discloses “In an embodiment, the six-DOF accessory 1210 is a six-DOF assembly such as the six-DOF assembly 899, 969, 969B, and 979 (FIGS. 66B, 67B, 67C, 68B). Such an assembly may be used without additional elements such as a tactile probe 910 (FIG. 66B) or a triangulation scanner as discussed herein below” [0293]. Since the six-DOF assembly may include an accessory and “In an embodiment, the tactile probe 910 includes a stylus extension 918 and a stylus 912, which includes a stem 914 and a probe tip 916” [0271], under broadest reasonable interpretation the apparatus can include at least one or more objects that are medical instruments (i.e. a tactile probe).


The combination of Atlas and Marti does not teach “the one or more light sources of the tracked sensor unit attached to the medical instrument comprises a plurality of light emitting diodes arranged in a pattern around the medical instrument”.
Lettau teaches “the one or more light sources of the tracked sensor unit attached to the medical instrument comprises a plurality of light emitting diodes arranged in a pattern around the medical instrument” [Claim 1; Column 9, Line 65- Column 10, Line 3; Column 12, Line 42-50].
In regard to the medical instrument, Lettau discloses “A handheld measuring aid for use in a system – having a station for position and orientation determination of the handheld measuring aid – for surveying an object surface the hand held measuring aid comprising: […] a measuring probe, which is arranged on an orifice of the body defined in spatial relationship to the pattern, for the object surface, having a ball to be used in a tactile manner for physically contacting a measurement point on the object surface” [Claim 1]. Since the handheld measuring aid includes a measuring probe, under broadest reasonable interpretation, this measuring probe can act as a medical instrument.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas and Marti so as to include the arrangement of the light sources as disclosed in Lettau in order to track the position and orientation of the object being examined. By arranging the light emitting diodes around an axis that is relative to the respective object being tracked by the tracking sensor, it is easier to calculate the relative distance which can be used to perform 3D triangulation calculations. Having the light sources arranged in this way would allow for multiple light beams to be emitted to the object and therefore more data can be acquired regarding the position and orientation of the object. This in turn could allow the physician to have a better understanding of the position and orientation of the object such that a procedure can be performed while minimizing damage to surrounding tissue.
In regard to claim 21, Atlas discloses “An apparatus for tracking position and orientation of an ultrasound probe in 3D space, comprising: a tracked sensor unit attached to the ultrasound probe, the tracked sensor unit comprising a plurality of light emitting diodes arranged […] and an inertial measurement unit; and a position sensitive detector tracking device comprising: a plurality of position sensitive detector sensors combined with optical lenses that focus light emitted from one or more of the plurality of light emitting diodes of the tracked sensor unit onto each position sensitive detector sensor, and a processor configured to calculate the position and orientation of the ultrasound probe in three-dimensional space from output of the inertial measurement unit of the tracked sensor unit attached to the ultrasound probe and output of the plurality of position sensitive detector sensors […]” [Claim 1, Claim 4, Claim 5, 0230, Claim 7, 0169, 0004, 0279, 0007, 0192, 0216, 0161]; “wherein in response to light emitted from the plurality of light emitting diodes of the tracked sensor unit being focused onto each of the plurality of position sensitive detector sensor unit being focused onto each of the plurality of position sensitive detector sensors of the position sensitive detector tracking device” [0192, Claim 12, 0191].
In regard to an apparatus for tracking position an orientation, Atlas discloses “A system comprising: a six-DOF assembly having a first retroreflector and at least three light markers […]” [Claim 1]. Furthermore, Atlas discloses “The system of claim 1, wherein: the six-DOF assembly further comprises one or more orientation sensors […]” [Claim 4], “The system of claim 4, wherein the one or more six-DOF assembly further comprises a pitch/yaw sensor operable to measure pitch angle and yaw angle of the six-DOF assembly” [Claim 5] and “In an embodiment, the pitch/yaw sensor includes a retroreflector assembly 5110, position sensor 5120, and electrical circuit 5130” [0230]. Since the six-DOF assembly can include orientation sensor(s) and a pitch/yaw sensor which includes a position sensor, under broadest reasonable interpretation, the six-DOF assembly (i.e. the apparatus) can be used to track a position an orientation of an object. In regard to three-dimensional space, Atlas discloses “The system 
In regard to an ultrasound probe, Atlas discloses “In an embodiment, the source 4950 provides ultrasonic waves and the sensor 4920 is an ultrasonic sensor. Ultrasonic sensors may have an advantage over optical sensors when sensing clear objects, liquid levels, or highly reflective or metallic surfaces. In a medical context, ultrasonic sensors may be used to localize the position of viewed features in relation to a patient's body” [0169]. Since the source 4950 can generate ultrasonic waves that can be used to localize the position of viewed features in a patient’s body, under broadest reasonable interpretation the ultrasonic sensor constitutes an ultrasound probe.
In regard to a tracked sensor unit, Atlas discloses “The laser tracker is a particular type of coordinate-measuring device that tracks the retroreflector target by emitting one or more beams of light […] It is also understood that the laser tracker may use any type of light source and it not restricted to a laser light source” [0004]. Furthermore, in regard to an inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope. Each of the accelerometer and the gyroscope may measure from one to three axes of a rectangular (Cartesian) coordinate system. For example, the accelerometer may be a three-axis accelerometer and the gyroscope may be a three-axis gyroscope” [0279]. Since the system includes a light source and an inertial measurement unit, together these components constitute a tracked sensor unit. 

In regard to one or more position sensitive detector tracking devices, Atlas discloses “FIG. 30A is a drawing of a tetra-lateral position sensitive detector (PSD) 3000, which includes an active PIN diode detector region 3002 and four electrodes 3004, 3005, 3006, and 3007 arranged in a square outside the active area. The tetra-lateral PSD 300 provides the ability to determine a position in two dimensions of a beam of light striking any position of the active region 3002” [0192]. Therefore, the PSD can determine a position in two dimensions (i.e. track a position), of the object. In regard to optical lenses that focus light from a field of view onto each position sensitive detector sensor, Atlas discloses “FIG. 43A is a schematic representation of a six-DOF assembly 4300 that includes a retroreflector 4302, three pitch/yaw sensors 4310A, 4310B, 4310C, three polarization-roll sensors 4320A, 4320B, 4320C, and an optical detector 4330 […] In an embodiment, pitch/yaw sensors 4310A, 4310B, 4310C include apertures 4312A, 4312B, 4312C, 
In regard to a processor configured to calculate the position and orientation of the ultrasonic probe in three-dimensional space, Atlas discloses “a processor operable to determine six degrees of freedom of the six-DOF assembly based at least in part on the measured first distance, the measured first angle, the measured second angle, and at least one of the captured first image and the captured second image” [Claim 1]. Additionally, Atlas discloses “the processor is further operable to determine three-dimensional (3D) coordinates of a the probe tip based at least in part on the determined six-degrees-of-freedom of the six-DOF assembly and on a length of the tactile probe” [Claim 7]. Since the processor is capable of determining three-dimensional coordinates of the probe tip, under broadest reasonable interpretation, the processor (i.e. processing unit) is capable of calculating the position and orientation of each of the ultrasound probe in three-dimensional space from output of the inertial measurement unit and the position sensitive detector in response to the light emitted from one or more light sources.
In regard to light emitted from the one or more light sources being focused onto each of the plurality of position sensitive detector sensors of the one or more position sensitive detector tracking devices, Atlas discloses “FIG. 30A is a drawing of a tetra-lateral position sensitive detector (PSD) 3002 and four electrodes 3004, 3005, 3006, and 3007 arranged in a square outside the active area. The tetra-
Atlas does not teach “each of the plurality of position sensitive detector sensors measures a 2D location of the plurality of light emitting diodes of the tracked sensor unit with respect to that position sensitive detector sensor, and the processor is configured to triangulate a 3D position of the plurality of 
Marti teaches “each of the plurality of position sensitive detector sensors measures a 2D location of the plurality of light emitting diodes of the tracked sensor unit with respect to that position sensitive detector sensor” [0072, 0056], and the “processor is configured to triangulate a 3D position of the plurality of light emitting diodes of the tracked sensor unit based on the 2D locations measured by the plurality of position sensitive detector sensors” [0073].
In regard to each of the position sensitive detectors measuring a 2D location of the plurality of light emitting diodes of the tracked sensor unit with respect to that position sensitive detector sensor, Marti discloses “An optical sensor could comprise one or more 1D optical sensor modules 21. In this case, the light detected by an optical sensor module 21 defines a single angular information (1 DoF). A sensor 20 comprising three 1D optical sensor modules 21 oriented in at least two different directions provides the 3D position of a light source by means of triangulation. […] An example of 1D optical sensor could be […] (b) a Position Sensitive Detector (PSD)” [0072]. The optical sensor, in this case, constitutes a position sensitive detector. In order to provide a 3D position of the light source, under broadest reasonable interpretation, 2D locations of the light sources had to have been known in order to perform triangulation. In this case, since the optical sensor can include one or more 1D optical sensor modules which are oriented in at least two different directions, under broadest reasonable interpretation, the optical sensor is capable of measuring a 2D location of the plurality of light emitting diodes of Atlas with respect to the position sensitive detector based on the single angular information acquired by the optical sensor modules 21. Furthermore, Marti discloses “The sensor sub-assembly is able to detect the 3D positions (with 4 DoF) of the distinct Light Sources located on the other Tracker via triangulation of the two Optical Sensors Modules” [0056]. The two optical sensor modules in this case, are 1D optical sensor modules, therefore utilizing two optical modules would allow for a 2D location to be measured. 
In regard to the processor being configured to triangulate a 3D position of the one or more light sources of the respective tracked sensor unit based on the 2D location measured by the plurality of position sensitive detector sensors, Marti discloses “Another type of optical sensor could comprise one or more 2D optical sensor modules 21. In this case, the light detected by an optical sensor module defines two angular information (2 DoF). A Sensor comprising two 2D optical sensor modules provides the 3D position of a light source (by means of triangulation) with 4 DoF” [0073]. The optical sensor modules in this case constitute a processor. In this case, since the sensor can provide a 3D position of a light source with triangulation, under broadest reasonable interpretation, the processor (i.e. the optical sensor module) is configured to triangulate a 3D position of the one or more light sources of the respective tracked sensor unit based on the 2D location measured by the plurality of position sensitive detector sensors of Atlas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Atlas so as to include measuring a 2D location of the one or more light sources and triangulating a 3D position of the one or more light sources as disclosed in Marti in order to allow the position of the light source to be determined. When the light source location is known the physician can be appraised of how the light source is oriented when determining the position of the one or more objects within the subject. Should this position of the light source produce an image that is of diagnostic relevance, then the position of the light source can be maintained such that additional images can be obtained from that area. Combining the prior art elements according to 
The combination of Atlas and Marti does not teach that the light emitting diodes are arranged in a “pattern around an axis of the ultrasound probe”.
Lettau teaches that the light emitting diodes are arranged in a “pattern around an axis of the ultrasound probe” [Column 9, Line 65-Column 10, Line 3; Column 12, Line 42-50].
In regard to the plurality of light emitting diodes being arranged in a pattern around the handheld ultrasound transducer, Lettau discloses “Furthermore, in the example shown in FIG. 1, respectively six light sport are arranged rotationally, symmetrically about an axis of rotation symmetry, which goes through a center point of the pattern (and also forms the yaw angle axis for the measuring aid instrument) on two concentric circular paths as the visual markings 52” [Column 9, Line 65- Column 10, Line 3]. Furthermore, Lettau discloses that “While this contact exists between the scanning tool 50 and the measured object surface, a position of the contact point 53 in space and therefore the coordinates of the scanned point on the measured object surface can be exactly determined. This determination is performed by means of a defined relative positioning of the contact point 53 to the reflector 51 and to reference features 52 arranged on the measuring aid object 50, which can be implemented as light-emitting diodes 52 (LEDs), for example” [Column 12, Line 42-50]. Therefore, since the visual markings 52 can be implemented with light-emitting diodes, under broadest reasonable interpretation the light-emitting diodes are arranged in a pattern around the handheld ultrasound transducer and the light sources can be connected to the handheld ultrasound transducer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas and Marti so as to include the arrangement of the light sources as disclosed in Lettau in order to track the position and orientation of the object being examined. By arranging the light emitting diodes around an axis that is relative to the respective object .
Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. US 20170108528 A1 "Atlas", Marti et al. US 20180049809 A1 “Marti” and Lettau et al. US 9816813 B2 "Lettau" as applied to claims 5, 9, 11 and 21 above, and further in view of Gertner US 20160059044 A1 “Gertner”.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Atlas teaches the “ultrasound transducer” [0169] “inertial measurement units” [0279] and a “plurality of light emitting diodes” [Claim 12] and Lettau teaches a “handheld ultrasound transducer” [Claim 1].
In regard to an ultrasound transducer, Atlas discloses “In an embodiment, the source 4950 provides ultrasonic waves and the sensor 4920 is an ultrasonic sensor […] In a medical context, ultrasonic sensors may be used to localize the position of viewed features in relation to a patient's body” [0169]. Since the source provides ultrasonic waves, under broadest reasonable interpretation it constitutes an ultrasound transducer which can generate ultrasonic waves that are detected by the ultrasonic sensor (i.e. sensor 4920).
In regard to inertial measurement units, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope. Each of the accelerometer and the gyroscope may measure from one to 
In regard to a plurality of light emitting diodes, Atlas discloses “The system of claim 11, wherein the assembly of light sources are light emitting diodes” [Claim 12]. Therefore, the plurality of light sources can include a plurality of light emitting diodes.
In regard to a the ultrasound transducer being handheld, Lettau discloses “A handheld measuring aid for use in a system – having a station for position and orientation determination of the handheld measuring aid – for surveying an object surface the hand held measuring aid comprising: […] a measuring probe, which is arranged on an orifice of the body defined in spatial relationship to the pattern, for the object surface, having a ball to be used in a tactile manner for physically contacting a measurement point on the object surface” [Claim 1]. Since the handheld measuring aid includes a measuring probe, under broadest reasonable interpretation, this measuring probe can be configured to behave as an ultrasound transducer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas and Marti so as to include the handheld ultrasound transducer and the arrangement of the light sources as disclosed in Lettau in order to track the position and orientation of the object being examined. By arranging the light emitting diodes around an axis that is relative to the respective object being tracked by the tracking sensor, it is easier to calculate the relative distance which can be used to perform 3D triangulation calculations. Having the light sources arranged in this way would allow for multiple light beams to be emitted to the object and therefore more data can be acquired regarding the position and orientation of the object. This in turn could allow the physician to have a better understanding of the position and orientation of the ultrasound probe such that a procedure can be performed while minimizing damage to surrounding tissue.

Gertner teaches that the handheld ultrasound transducer “comprises a laparoscope ultrasound transducer, and wherein a first set of inertial measurement units are positioned in a first portion of the laparoscope with an ultrasound array, the first portion being rotatable relative to a fixed second portion of the laparoscope, and a second set of inertial measurement units are positioned on the fixed second portion along with the plurality of light emitting diodes” [0371, FIG. 12, 0314, 0316, 0350, 0242].
In regard to the handheld ultrasound transducer being a laparoscope ultrasound transducer, Gertner discloses “The laparoscope can have an ultrasound transducer 8220 attached, a temperature probe attached, a microwave transducer attached, or a radiofrequency transducer attached. The laparoscope can be utilized to directly ablate or stun the nerves (e.g. with a lower frequency/energy) surrounding vessels or can be used to ablate or stun nerve ganglia which travel with the blood vessels” [0371]. Since an ultrasound transducer can be attached to the laparoscope under broadest reasonable interpretation, it constitutes a laparoscope ultrasound transducer.
In regard to a first set of inertial measurement units being positioned in the first portion of the laparoscope with an ultrasound array, Gertner discloses “the imaging data is placed into a three dimensional coordinate system which is linked to one or more ultrasound (e.g. HIFU) transducers 4540 which focus ultrasound onto the region of the renal arteries in the coordinate frame 4530 […] For example, the transducers can be placed in the imaging field 4520 during the MRI or CT scan such that the cross-sectional pictures include the transducers. Optionally, the transducers contain motion sensors, 
In regard to the first portion being rotatable relative to a fixed second portion of the laparoscope, Gertner discloses “For example, a two dimensional transducer may be quickly rotated at a specific speed and the integration of the pictures provides a three dimensional approximation” [0316]. Additionally, Gertner discloses that “The laparoscope can be utilized to directly ablate or stun the nerves (e.g. with a lower frequency/energy) surrounding vessels or can be used to ablate or stun nerve ganglia which travel with the blood vessels” [0371]. In order to perform this ablation or stun procedure, under broadest reasonable interpretation a portion of the laparoscope has to be rotatable. Since the transducer can be rotated and the transducer is part of the first portion of the laparoscope as displayed in FIG. 12, under broadest reasonable interpretation the first portion of the laparoscope can be rotated relative to the second portion of the laparoscope.
In regard to a second set of inertial measurement units are positioned on the fixed second portion along with the plurality of light emitting diodes, Gertner discloses “A motion sensor, position beacon, or accelerometer can be used to provide feedback for the HIFU transducers. In addition, an optional temperature or imaging modality may be placed on the probe 5010. The probe 5010 can also be used to locate the position within the laparoscopic field for the ablations to be performed” [0350]. Since a motion sensor or accelerometer can provide feedback to the probe 5010 and the probe can be used to locate the position within the laparoscopic field for the ablations to be performed, under broadest reasonable interpretation these motion sensors constitute inertial measurement units and can be positioned on the fixed second portion of the laparoscope ultrasound transducer. Furthermore, in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas, Marti and Lettau so as to include the laparoscope ultrasound transducer disclosed in Gertner in order to determine the positon and orientation of a laparoscope during a surgical procedure. Laparoscopes are often utilized to ablate tissue or stun nerve ganglia. In order to reduce the possibility of damaging surrounding tissue, it is important for the physician to know how the laparoscopic ultrasound transducer is oriented within the body relative to the tissue of interest. Should the laparoscopic ultrasound transducer be in an unfavorable position, then there is a possibility that surrounding tissue would become damaged. Being able to calculate the position and orientation of the laparoscopic ultrasound transducer would enable the physician to determine how to proceed with the surgical procedure.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Atlas teaches the “inertial measurement units” [0279] and a “plurality of light emitting diodes” [Claim 12] and Lettau teaches a “medical instrument” [Claim 1].

In regard to a plurality of light emitting diodes, Atlas discloses “The system of claim 11, wherein the assembly of light sources are light emitting diodes” [Claim 12]. Therefore, the plurality of light sources can include a plurality of light emitting diodes.
In regard to a the medical instrument, Lettau discloses “A handheld measuring aid for use in a system – having a station for position and orientation determination of the handheld measuring aid – for surveying an object surface the hand held measuring aid comprising: […] a measuring probe, which is arranged on an orifice of the body defined in spatial relationship to the pattern, for the object surface, having a ball to be used in a tactile manner for physically contacting a measurement point on the object surface” [Claim 1]. Since the handheld measuring aid includes a measuring probe, under broadest reasonable interpretation, this measuring probe constitutes a medical instrument.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas and Marti so as to include the medical instrument and the arrangement of the light sources as disclosed in Lettau in order to track the position and orientation of the object being examined. By arranging the light emitting diodes around an axis that is relative to the respective object being tracked by the tracking sensor, it is easier to calculate the relative distance which can be used to perform 3D triangulation calculations. Having the light sources arranged in this way would allow for multiple light beams to be emitted to the object and therefore more data can be acquired regarding the position and orientation of the object. This in turn could allow 
The combination of Atlas, Marti and Lettau does not teach “a first portion that is rotatable or articulated relative to a fixed second portion of the instrument, and wherein the tracked sensor unit attached to the medical instrument comprises a first set of inertial measurement units positioned in the first portion of the medical instrument and a second set of inertial measurement units positioned in the second portion of the medical instrument along with the plurality of light emitting diodes”.
Gertner teaches “a first portion that is rotatable or articulated relative to a fixed second portion of the instrument, and wherein the tracked sensor unit attached to the medical instrument comprises a first set of inertial measurement units positioned in the first portion of the medical instrument and a second set of inertial measurement units positioned in the second portion of the medical instrument along with the plurality of light emitting diodes” [0371, FIG. 12, 0314, 0316, 0350, 0242].
In regard to a medical instrument, Gertner discloses “A laparoscopic instrument 8200 with a distal tip 8220 can apply heat or another form of energy or deliver a drug to the region of the sympathetic nerves 8210. The laparoscopic instrument can also be utilized to ablate or alter the region of the celiac plexus 8300 and surrounding ganglia” [0371]. Since the laparoscopic instrument can apply heat or another form of energy to sympathetic nerves located within the body, the laparoscopic instrument constitutes a medical instrument.
In regard to a first set of inertial measurement units being positioned in the first portion of the medical instrument, Gertner discloses “the imaging data is placed into a three dimensional coordinate system which is linked to one or more ultrasound (e.g. HIFU) transducers 4540 which focus ultrasound onto the region of the renal arteries in the coordinate frame 4530 […] For example, the transducers can be placed in the imaging field 4520 during the MRI or CT scan such that the cross-sectional pictures include the transducers. Optionally, the transducers contain motion sensors, such as electromagnetic, 
In regard to the first portion being rotatable relative to a fixed second portion of the medical instrument, Gertner discloses “For example, a two dimensional transducer may be quickly rotated at a specific speed and the integration of the pictures provides a three dimensional approximation” [0316]. Additionally, Gertner discloses that “The laparoscope can be utilized to directly ablate or stun the nerves (e.g. with a lower frequency/energy) surrounding vessels or can be used to ablate or stun nerve ganglia which travel with the blood vessels” [0371]. In order to perform this ablation or stun procedure, under broadest reasonable interpretation a portion of the laparoscope has to be rotatable. Since the transducer can be rotated and the transducer is part of the first portion of the medical instrument as displayed in FIG. 12, under broadest reasonable interpretation the first portion of the medical instrument can be rotated relative to the second portion of the medical instrument.
In regard to a second set of inertial measurement units are positioned on the fixed second portion along with the plurality of light emitting diodes, Gertner discloses “A motion sensor, position beacon, or accelerometer can be used to provide feedback for the HIFU transducers. In addition, an optional temperature or imaging modality may be placed on the probe 5010. The probe 5010 can also be used to locate the position within the laparoscopic field for the ablations to be performed” [0350]. Since a motion sensor or accelerometer can provide feedback to the probe 5010 and the probe can be used to locate the position within the laparoscopic field for the ablations to be performed, under broadest reasonable interpretation these motion sensors constitute inertial measurement units and can be positioned on the fixed second portion of the medical instrument. Furthermore, in regard to light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas and Lettau so as to include the laparoscope ultrasound transducer (i.e. medical instrument) disclosed in Gertner in order to determine the positon and orientation of a laparoscope during a surgical procedure. Laparoscopes are often utilized to ablate tissue or stun nerve ganglia. In order to reduce the possibility of damaging surrounding tissue, it is important for the physician to know how the laparoscopic ultrasound transducer is oriented within the body relative to the tissue of interest. Should the laparoscopic ultrasound transducer be in an unfavorable position, then there is a possibility that surrounding tissue would become damaged. Being able to calculate the position and orientation of the laparoscopic ultrasound transducer would enable the physician to determine how to proceed with the surgical procedure.
Claims 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. US 20170108528 A1 "Atlas" and further in view of Hebert et al. US 9325974 B2 “Hebert”.
In regard to claim 15, Atlas teaches “receiving orientation measurements for each object acquired from an inertial measurement unit of a tracked sensor unit attached to that object” [0279, Claim 4, 0007]; “acquiring, from each of a plurality of position sensitive detectors, a respective 2D location measurement of at least one light source of the tracked sensor unit attached to each object in response to light from the at least one light source being focused onto the plurality of position sensitive detectors by respective optical lenses” [0192, 0216, 0230]; “triangulating a 3D position of each object with respect to a reference one of the plurality of position sensitive detectors from the respective 2D location measurements acquired from the plurality of position sensitive detectors” [0295, Claim 28, 0151, 0146].
In regard to receiving orientation measurements for each object acquired from an inertial measurement unit of a tracked sensor unit attached to that object, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope. Each of the accelerometer and the gyroscope may measure from one to three axes of a rectangular (Cartesian) coordinate system. For example, the accelerometer may be a three-axis accelerometer and the gyroscope may be a three-axis gyroscope” [0279]. In regard to receiving orientation measurements, Atlas discloses “The system of claim 1, wherein: the six-DOF assembly further comprises one or more orientation sensors; and the processor is further operable to determine the six degrees-or freedom further based on readings of the one or more orientation sensors” [Claim 4]. Since the six-DOF assembly includes an inertial measurement unit as well as orientation sensors that provide orientation measurements to the processor, under broadest reasonable interpretation, the processor is capable of receiving orientation measurements for each object acquired from an inertial measurement unit of a tracked sensor unit attached to that object.
In regard to a tracked sensor unit, Atlas discloses “The laser tracker is a particular type of coordinate-measuring device that tracks the retroreflector target by emitting one or more beams of 
In regard to each tracked sensor unit being connected with a respective one of the one or more objects, Atlas discloses “A control system within the laser tracker can use the position of the light on the position detector to adjust the rotation angles of the mechanical axes of the laser tracker to keep the laser beam centered on the SMR (i.e. the spherically mounted retroreflector). In this way, the tracker is able to follow (track) an SMR that is moved over the surface of an object of interest” [0007]. In order to track the object, there has to be a connection between the tracking system (i.e. the tracked sensor unit) and the object. Since the laser tracker is capable of tracking the spherically mounted retroreflector which is moved over the surface of the object of interest, under broadest reasonable interpretation the tracked sensor unit is able to connect with a respective one of the one or more objects (i.e. the SMR).  
In regard to acquiring a respective 2D location measurement of at least one light source of the tracked sensor unit attached to each object in response to light from the at least one light source being focused onto the plurality of position sensitive detectors by respective optical lenses, Atlas discloses “FIG. 30A is a drawing of a tetra-lateral position sensitive detector (PSD) 3000, which includes an active PIN diode detector region 3002 and four electrodes 3004, 3005, 3006, and 3007 arranged in a square outside the active area. The tetra-lateral PSD 3000 provides the ability to determine a position in two 
In regard to optical lenses that focus light from a field of view onto each position sensitive detector sensor, Atlas discloses “FIG. 43A is a schematic representation of a six-DOF assembly 4300 that includes a retroreflector 4302, three pitch/yaw sensors 4310A, 4310B, 4310C, three polarization-roll sensors 4320A, 4320B, 4320C, and an optical detector 4330 […] In an embodiment, pitch/yaw sensors 4310A, 4310B, 4310C include apertures 4312A, 4312B, 4312C, respectively, lenses 4314A, 4314B, 4314C, respectively, and position detectors 4316A, 4316B, 4316C, respectively” [0216]. Since the six-DOF assembly includes pitch/yaw sensors and the “pitch/yaw sensor includes a retroreflector assembly 5110, position sensor 5120 (i.e. a position sensitive detector), and electrical circuit 5130” [0230], under broadest reasonable interpretation, multiple pitch/yaw sensors constitute a position sensitive detector tracking device comprising a plurality of position sensitive detectors. Additionally since each of the pitch/yaw sensors are associated with their own lens, under broadest reasonable interpretation, these lenses are capable of focusing light from a field of view onto each position sensitive detector sensors and thus constitute optical lenses.
In regard to triangulating a 3D position of each object from the respective 2D location measurements acquired from the plurality of position sensitive detectors, Atlas discloses “In an embodiment, a triangulation calculation is performed by a processor to determine a distance and two angles from the line scanner 1230 to the object. The calculated 3D coordinates of an object point based on the measured distance and measured two angles is found using a triangulation calculation based on an observed image on the two-dimensional (2D) array 1238 and on the pose (including the baseline distance) of the array 1238 relative to the projector 1232” [0295]. In this case, the projector is “operable to project a pattern of light over an area of an object” [Claim 28], therefore the projector constitutes a light source. Since the processor performs a triangulation calculation based on an observed image on 
In regard to triangulating a 3D position of each object with respect to a reference one of the plurality of position sensitive detectors, Atlas discloses “In general, 3D coordinates obtained through the use of triangulation uses knowledge of the distance between perspective centers of a projector lens and a camera lens or a distance between two camera lenses. The distance between these perspective centers is referred to as the baseline distance” [0151]. Furthermore, Atlas discloses “There are several ways that the triangulation measurement may be implemented, depending on the pattern of light emitted by the scanner light source 2520 and the type of photosensitive array 2534 […] From the six degrees of freedom determined by the tracker 2000 in cooperation with the six-DOF target 2000B, the three dimensional coordinates of the scanned line of light may be found in the tracker frame of reference, which in turn may be converted into the frame of reference of the workpiece 2528 through the measurement by the laser tracker of three points on the workpiece, for example” [0146]. Since the triangulation measurement is based on the type of photosensitive array (i.e. the position sensitive detector) and the three dimensional coordinates of the scanned line of light may be found in the frame of reference of the workpiece, under broadest reasonable interpretation, the triangulation calculation of the 3D position of each object can be performed with respect to a reference one of the plurality of position sensitive detectors from the respective 2D location measurements acquired from the plurality of position sensitive detectors.
Atlas does not explicitly teach “A method for tracking a position and orientation of one or more objects in three-dimensional space” or “calculating a six-dimensional pose of each object including 3D 
Hebert teaches “A method for tracking a position and orientation of one or more objects in three-dimensional space” [Claim 1, Abstract] and “calculating a six-dimensional pose of each object including 3D position and 3D orientation of the object based on the triangulated 3D position and the received orientation measurements” [Claim 1].
In regard to a method for tracking a position and orientation of one or more objects in three-dimensional space, Hebert discloses “A method for obtaining a refined pose for a 3D sensor for online 3D modeling of a surface geometry of the surface of an object, said pose encompassing six degrees of freedom (DOF) including three translation parameters and three orientation parameters, the method comprising: providing said 3D sensor, said 3D sensor being adapted to capture 3D point measurements of said surface of said object from a viewpoint” [Claim 1]. Furthermore, Herbert discloses “A method […] measuring an initialization pose for the 3D sensor by at least one of positioning device pose measurement, predicted pose tracking and target observation” [Abstract] Since the 3D sensor can capture 3D point measurements related to the object and the method involves pose tracking, under broadest reasonable interpretation, the method of Herbert can be utilized to track a position and orientation of one or more objects in three-dimensional space.
In regard to calculating a six-dimensional pose of each object based on the triangulated 3D position and the received orientation measurements, Hebert discloses “obtaining an initialization pose from said partial positioning constraints and said missing initiation parameter, said initiation pose encompassing said six degrees of freedom; finding a best fit arrangement of said currently captured 3D point measurements in said geometry model using said initialization pose, said finding said best fit arrangement being constrained for at least said three translation parameters by said partial positioning constrains;  generating said refined pose for said 3D sensor using said best fit arrangement” [Claim 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the components of Atlas with the method of Hebert in order to generate a pose of the object in six-dimensions. By knowing how the object is positioned and oriented the physician can better understand the characteristics of the object to make a diagnosis. A six-dimensional pose makes it possible to observe the object from multiple perspectives so as to be able to model the object and plan treatments.  
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said,  Atlas teaches “acquiring local orientation measurements of the reference one of the plurality of position detectors from a local inertial measurement unit, and […]: calculating the 3D orientation of each object with respect to the reference one of the plurality of position sensitive detectors based on the received orientation measurements of each object and the local orientation measurements of the reference one of the plurality of position detectors” [0279, Claim 4, Claim 5, 0151, 0146].
In regard to acquiring local orientation measurements from a local inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope” [0279]. Since the six-DOF assembly comprises “one or more orientation sensors […]” [Claim 4], “a pitch/yaw sensor operable to measure pitch angle and yaw angle of the six-DOF assembly” [Claim 5] and “the pitch/yaw sensor includes a retroreflector assembly 5110, position sensor 5120, and electrical circuit 
In regard to calculating the 3D orientation with respect to a reference position sensitive detector, Atlas discloses “In general, 3D coordinates obtained through the use of triangulation uses knowledge of the distance between perspective centers of a projector lens and a camera lens or a distance between two camera lenses. The distance between these perspective centers is referred to as the baseline distance” [0151]. Furthermore, Atlas discloses “There are several ways that the triangulation measurement may be implemented, depending on the pattern of light emitted by the scanner light source 2520 and the type of photosensitive array 2534 […] From the six degrees of freedom determined by the tracker 2000 in cooperation with the six-DOF target 2000B, the three dimensional coordinates of the scanned line of light may be found in the tracker frame of reference, which in turn may be converted into the frame of reference of the workpiece 2528 through the measurement by the laser tracker of three points on the workpiece, for example” [0146]. Since the triangulation measurement is based on the type of photosensitive array (i.e. the position sensitive detector) and the three dimensional coordinates of the scanned ling of light may be found in the frame of reference of the workpiece, under broadest reasonable interpretation, the triangulation calculation of the 3D position of each object can be performed with respect to a reference one of the plurality of position sensitive detectors based on the received orientation measurements of each object and the local orientation measurements of the reference position sensitive detector.

Hebert teaches “The method of claim 15, wherein the method further comprises” [Claim 1, Abstract] and “calculating a six-dimensional pose of each object including 3D position and orientation of the object” [Claim 1].
In regard to a method for tracking a position and orientation of one or more objects in three-dimensional space, Hebert discloses “A method for obtaining a refined pose for a 3D sensor for online 3D modeling of a surface geometry of the surface of an object, said pose encompassing six degrees of freedom (DOF) including three translation parameters and three orientation parameters, the method comprising: providing said 3D sensor, said 3D sensor being adapted to capture 3D point measurements of said surface of said object from a viewpoint” [Claim 1]. Furthermore, Herbert discloses “A method […] measuring an initialization pose for the 3D sensor by at least one of positioning device pose measurement, predicted pose tracking and target observation” [Abstract] Since the 3D sensor can capture 3D point measurements related to the object and the method involves pose tracking, under broadest reasonable interpretation, the method of Herbert can be utilized to track a position and orientation of one or more objects in three-dimensional space.
In regard to calculating a six-dimensional pose of each object based on the triangulated 3D position and the received measurements, Hebert discloses “obtaining an initialization pose from said partial positioning constraints and said missing initiation parameter, said initiation pose encompassing said six degrees of freedom; finding a best fit arrangement of said currently captured 3D point measurements in said geometry model using said initialization pose, said finding said best fit arrangement being constrained for at least said three translation parameters by said partial positioning constrains;  generating said refined pose for said 3D sensor using said best fit arrangement” [Claim 1]. Since the initialization pose encompasses six degrees of freedom (i.e. is six-dimensional) and the best fit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the components of Atlas with the method of Hebert in order to generate a pose of the object in six-dimensions. By knowing how the object is positioned and oriented the physician can better understand the characteristics of the object to make a diagnosis. A six-dimensional pose makes it possible to observe the object from multiple perspectives so as to be able to model the object and plan treatments.  
In regard to claim 19, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Atlas discloses “wherein acquiring, from each of a plurality of position sensitive detectors, a respective 2D location measurement of at least one light source of the tracked sensor unit attached to each object in response to light from the at least one light source being focused onto the plurality of position sensitive detectors by respective optical lenses comprises: tracking an intensity of light on the plurality of position sensitive detectors; and acquiring, from the plurality of position sensitive detectors, the respective 2D location measurements in response to the intensity of the light on the plurality of position sensitive detectors being greater than a threshold” [0192, 0216, 0197].
In regard to position sensitive detectors, Atlas discloses “FIG. 30A is a drawing of a tetra-lateral position sensitive detector (PSD) 3000, which includes an active PIN diode detector region 3002 and four electrodes 3004, 3005, 3006, and 3007 arranged in a square outside the active area. The tetra-lateral PSD 3000 provides the ability to determine a position in two dimensions of a beam of light striking any 
In regard to the at least one light source being focused onto the plurality of positon sensitive detectors by respective optical lenses, Atlas discloses “FIG. 43A is a schematic representation of a six-DOF assembly 4300 that includes a retroreflector 4302, three pitch/yaw sensors 4310A, 4310B, 4310C, three polarization-roll sensors 4320A, 4320B, 4320C, and an optical detector 4330 […] In an embodiment, pitch/yaw sensors 4310A, 4310B, 4310C include apertures 4312A, 4312B, 4312C, respectively, lenses 4314A, 4314B, 4314C, respectively, and position detectors 4316A, 4316B, 4316C, respectively” [0216]. Additionally since each of the pitch/yaw sensors are associated with their own lens, under broadest reasonable interpretation, these lenses are capable of focusing light from the light source onto each position sensitive detector sensors and thus constitute optical lenses.
In regard to tracking an intensity of light, Atlas discloses “The light source is electrically modulated by a signal 13305, which in an embodiment is a sine wave but might be a square wave of other waveform. The light emitted by the light source 13302 is modulated at the same rate […] The electrical circuit rejects the background light 13334 and used the position of the transmitted light 13332 
Atlas does not teach “The method of claim 15”.
Hebert teaches “The method of claim 15” [Claim 1, Abstract].
In regard to a method for tracking a position and orientation of one or more objects in three-dimensional space, Hebert discloses “A method for obtaining a refined pose for a 3D sensor for online 3D modeling of a surface geometry of the surface of an object, said pose encompassing six degrees of freedom (DOF) including three translation parameters and three orientation parameters, the method comprising: providing said 3D sensor, said 3D sensor being adapted to capture 3D point measurements of said surface of said object from a viewpoint” [Claim 1]. Furthermore, Herbert discloses “A method […] measuring an initialization pose for the 3D sensor by at least one of positioning device pose measurement, predicted pose tracking and target observation” [Abstract] Since the 3D sensor can capture 3D point measurements related to the object and the method involves pose tracking, under broadest reasonable interpretation, the method of Herbert can be utilized to track a position and orientation of one or more objects in three-dimensional space.

In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, Atlas teaches “transmitting an acknowledgment to the tracked sensor unit attached to each object in response to acquiring, from the plurality of position sensitive detectors, the respective 2D location measurements of at least one light source of the tracked sensor unit attached to each object” [0004, 0279, 0007, 0192, 0216, 0272].
In regard to the tracked sensor unit, Atlas discloses “The laser tracker is a particular type of coordinate-measuring device that tracks the retroreflector target by emitting one or more beams of light […] It is also understood that the laser tracker may use any type of light source and it not restricted to a laser light source” [0004]. Furthermore, in regard to an inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope. Each of the accelerometer and the gyroscope may measure from one to three axes of a rectangular (Cartesian) coordinate system. For example, the accelerometer may be a three-axis accelerometer and the gyroscope may be a three-axis gyroscope” [0279]. Since the system includes a light source and an inertial measurement unit, together these components constitute a tracked sensor unit. 
In regard to each tracked sensor unit being connected with a respective one of the one or more objects, Atlas discloses “A control system within the laser tracker can use the position of the light on the position detector to adjust the rotation angles of the mechanical axes of the laser tracker to keep the 
In regard to the plurality of position sensitive detectors, Atlas discloses “FIG. 30A is a drawing of a tetra-lateral position sensitive detector (PSD) 3000, which includes an active PIN diode detector region 3002 and four electrodes 3004, 3005, 3006, and 3007 arranged in a square outside the active area. The tetra-lateral PSD 3000 provides the ability to determine a position in two dimensions of a beam of light striking any position on the active region 3002” [0192]. Therefore, the position sensitive detector can acquire 2D position (i.e. location) measurements from at least one light source of the tracked sensor unit attached to the object. In regard to a plurality of position sensitive detectors Atlas discloses “FIG. 43A is a schematic representation of a six-DOF assembly 4300 that includes a retroreflector 4302, three pitch/yaw sensors 4310A, 4310B, 4310C, three polarization-roll sensors 4320A, 4320B, 4320C, and an optical detector 4330. FIG. 43B and FIG. 43C are cross-section A-A and cross-section B-B, respectively. In an embodiment, pitch/yaw sensors 4310A, 4310B, 4310C include apertures 4312A, 4312B, 4312C, respectively, lenses 4314A, 4314B, 4314C, respectively, and position detectors 4316A, 4316B, 4316C, respectively” [0216]. Since the six-DOF assembly can include three pitch/yaw sensors and the pitch/yaw sensors include position detectors (i.e. position sensitive detectors), under broadest reasonable interpretation the assembly can include a plurality of position sensitive detectors.
In regard to transmitting an acknowledgement to the tracked sensor unit, Atlas discloses “In an embodiment illustrated in FIGS. 66A-66G, the tactile probe 910 is screwed into a threaded hole 921 coupled to a frame-handle 920 that serves as a handle and that further encloses a retroreflector 940 and 
Atlas does not teach “The method of claim 19, further comprising”.
Hebert teaches “The method of claim 19, further comprising” [Claim 1, Abstract].
In regard to a method for tracking a position and orientation of one or more objects in three-dimensional space, Hebert discloses “A method for obtaining a refined pose for a 3D sensor for online 3D modeling of a surface geometry of the surface of an object, said pose encompassing six degrees of freedom (DOF) including three translation parameters and three orientation parameters, the method comprising: providing said 3D sensor, said 3D sensor being adapted to capture 3D point measurements of said surface of said object from a viewpoint” [Claim 1]. Furthermore, Herbert discloses “A method […] measuring an initialization pose for the 3D sensor by at least one of positioning device pose measurement, predicted pose tracking and target observation” [Abstract] Since the 3D sensor can capture 3D point measurements related to the object and the method involves pose tracking, under broadest reasonable interpretation, the method of Herbert can be utilized to track a position and orientation of one or more objects in three-dimensional space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the components of Atlas with the method of Hebert in order to generate a pose of the object in six-dimensions. By knowing how the object is positioned and oriented the physician can better understand the characteristics of the object to make a diagnosis. A six-.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. US 20170108528 A1 "Atlas" and Hebert et al. US 9325974 B2 “Hebert” as applied to claim 15-17, 19-20 above, and further in view of Lettau et al. US 9816813 B2 "Lettau".
In regard to claim 18, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Atlas teaches “wherein the at least one light source of the tracked sensor unit attached to each object comprises a plurality of light emitting diodes […], and the method further comprises: controlling a subset of the plurality of the light emitting diodes that are facing the plurality of position sensitive detectors to turn on, wherein the subset of the plurality of the light emitting diodes that are facing the plurality of position sensitive detectors is determined based on the orientation measurements of the object acquired from the inertial measurement unit” [Claim 12, 0122, 0004, 0279, 0192, Claim 4].
In regard to the at least one light source comprising a plurality of light emitting diodes, Atlas discloses “The system of claim 11, wherein the assembly of light sources are light emitting diodes” [Claim 12]. Therefore, the assembly of light sources (i.e. the one or more light sources) of each tracked sensor unit comprise one or more light emitting diodes (i.e. a plurality of light emitting diodes.
In regard to controlling a subset of the plurality of the light emitting diodes to turn on, Atlas discloses “By noting the position of the returning beam of light on the position sensor, the control system of the laser tracker 10 can cause the motors to move the light beam toward the point of symmetry of the retroreflector” [0122]. Furthermore, Atlas discloses “The laser tracker is a particular type of coordinate-measuring device that tracks the retroreflector target by emitting one or more beams of light […] It is also understood that the laser tracker may use any type of light source and it not restricted to a laser light source” [0004]. Furthermore, in regard to an inertial measurement unit, Atlas 
In regard to the light emitting diodes facing the position sensitive detectors, Atlas discloses “The tetra-lateral PSD (i.e. the position sensitive detector) 3000 provides the ability to determine a position in two dimensions of a beam of light striking any position on the active region 3002” [0192]. Since the position sensitive detector is able to determine a position of a beam of light, under broadest reasonable interpretation, the light source (i.e. the light emitting diodes had to have been arranged such that the light the emit travels to the position sensitive detectors. Therefore, a subset of the plurality of the light emitting diodes has to be configured such that they are facing the plurality of position sensitive detectors.
In regard to the inertial measurement unit, Atlas discloses “In an embodiment, the six-DOF assembly 979 further comprises an inertial measurement unit (IMU) 978 that includes at least one of an accelerometer and a gyroscope. Each of the accelerometer and the gyroscope may measure from one to three axes of a rectangular (Cartesian) coordinate system. For example, the accelerometer may be a three-axis accelerometer and the gyroscope may be a three-axis gyroscope” [0279]. In regard to receiving orientation measurements, Atlas discloses “The system of claim 1, wherein: the six-DOF 
Atlas does not teach “The method of claim 15”, or that the light emitting diodes are “arranged around an axis of the object”.
Hebert teaches “The method of claim 15” [Claim 1, Abstract].
In regard to a method for tracking a position and orientation of one or more objects in three-dimensional space, Hebert discloses “A method for obtaining a refined pose for a 3D sensor for online 3D modeling of a surface geometry of the surface of an object, said pose encompassing six degrees of freedom (DOF) including three translation parameters and three orientation parameters, the method comprising: providing said 3D sensor, said 3D sensor being adapted to capture 3D point measurements of said surface of said object from a viewpoint” [Claim 1]. Furthermore, Herbert discloses “A method […] measuring an initialization pose for the 3D sensor by at least one of positioning device pose measurement, predicted pose tracking and target observation” [Abstract] Since the 3D sensor can capture 3D point measurements related to the object and the method involves pose tracking, under broadest reasonable interpretation, the method of Herbert can be utilized to track a position and orientation of one or more objects in three-dimensional space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the components of Atlas with the method of Hebert in order to generate a pose of the object in six-dimensions. By knowing how the object is positioned and oriented the physician can better understand the characteristics of the object to make a diagnosis. A six-
The combination of Atlas and Hebert does not teach that the light emitting diodes are “arranged around an axis of the object”.
Lettau teaches that the light emitting diodes are “arranged around an axis of the object” [Column 9, Line 65- Column 10, Line 3; Column 12, Line 42-50].
In regard to the light emitting diodes being arranged around an axis of the respective object to which the tracker sensor unit is connected, Lettau discloses “Furthermore, in the example shown in FIG. 1, respectively six light sport are arranged rotationally, symmetrically about an axis of rotation symmetry, which goes through a center point of the pattern (and also forms the yaw angle axis for the measuring aid instrument) on two concentric circular paths as the visual markings 52” [Column 9, Line 65- Column 10, Line 3]. Furthermore, Lettau discloses that “While this contact exists between the scanning tool 50 and the measured object surface, a position of the contact point 53 in space and therefore the coordinates of the scanned point on the measured object surface can be exactly determined. This determination is performed by means of a defined relative positioning of the contact point 53 to the reflector 51 and to reference features 52 arranged on the measuring aid object 50, which can be implemented as light-emitting diodes 52 (LEDs), for example” [Column 12, Line 42-50]. Therefore, since the visual markings 52 can be implemented with light-emitting diodes, under broadest reasonable interpretation the light-emitting diodes are arranged around the axis of the respective object (i.e. the scanning tool) to which the tracker sensor unit is connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Atlas and Hebert so as to include the arrangement of the light emitting diodes as disclosed in Lettau in order to track the position and orientation of the object being examined. By arranging the light emitting diodes around an axis that is relative to the .
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed on 12/09/2020, with respect to the interpretation of claims 1-8, 10, 12, 14-15 and 17-21 under 35 U.S.C. 112(f) have been fully considered and are persuasive. The examiner acknowledges that the tracked sensor unit comprise one of more light sources and an inertial measurement unit and that the inertial measurement unit is a device having sensors (e.g. accelerometers, gyroscopes, and magnetometers, configured to determine the orientation, acceleration, gravitation forces, and the like, of an object as stated in the Remarks filed 12/09/2020. The examiner acknowledges that the applicant has amended the claim to recite a processor as opposed to a processing unit, to avoid the claims being interpreted under 35 U.S.C. 112(f). Thus, the interpretation of the claims under 35 U.S.C. 112(f) in the final action of 01/11/2021 has been withdrawn.
Applicant’s arguments, see Remarks page 12-14, filed on 12/09/2020, with respect to the rejection of claims 1-4, 6-8 and 13-14 under 35 U.S.C. 102(a)(2) have been fully considered and are partially persuasive. 
The examiner respectfully maintains that the primary reference of Atlas teaches “wherein in response to light emitted from the one or more light sources of the respective tracked sensor unit being focused onto each of the plurality of position sensitive detector sensors of the one or more position sensitive detector tracking devices” [0192, 0191].

In spite of this disagreement, the examiner acknowledges that the primary reference of Atlas does not necessarily teach “each of the plurality of position sensitive detector sensors measures a 2D location of the one or more light sources of the respective tracked sensor unit with respect to that 
Applicant’s arguments, see Remarks page 15-18, filed on 12/09/2020, with respect to the rejection of claims 5, 9-12 and 15-21 under 35 U.S.C. 103 have been fully considered, and are partially persuasive. 
In regard to claim 5, the applicant respectfully disagrees with the applicant’s argument that Lettau does not teach or suggest “light emitting diodes arranged around an axis of the respective object to which the tracked sensor unit is attached”. The examiner maintains that the primary reference of Atlas teaches the tracker sensor unit being attached to the respective object to be located. In regard to the light emitting diodes being arranged around an axis of the respective object to which the tracker sensor unit is attached, Lettau discloses “Furthermore, in the example shown in FIG. 1, respectively six light sport are arranged rotationally, symmetrically about an axis of rotation symmetry, which goes through a center point of the pattern (and also forms the yaw angle axis for the measuring aid instrument) on two concentric circular paths as the visual markings 52” [Column 9, Line 65- Column 10, Line 3]. Furthermore, Lettau discloses that “While this contact exists between the scanning tool 50 and the measured object surface, a position of the contact point 53 in space and therefore the coordinates of the scanned point on the measured object surface can be exactly determined. This determination is performed by means of a defined relative positioning of the contact point 53 to the reflector 51 and to reference features 52 arranged on the measuring aid object 50, which can be implemented as light-emitting diodes 52 (LEDs), for example” [Column 12, Line 42-50]. Additionally, Lettau discloses “The measuring aid 50 has in this case a body 62, on which visual markings 52 are arranged in a marking 
In regard to claims 9, 11, and 21, the examiner maintains that Lettau teaches “wherein at least one of the one or more objects is a handheld ultrasound transducer, the one or more light sources of the tracked sensor device attached to the handheld ultrasound transducer comprises a plurality of light emitting diodes arranged in a pattern” (Claim 9), “wherein at least one of the one or more objects is a medical instrument, the one or more light sources of the tracked sensor device attached to the medical instrument comprises a plurality of light emitting diodes arranged in a pattern around the medical instrument” (Claim 11) and “a tracked sensor unit attached to the ultrasound probe, the tracked sensor comprising a plurality of light emitting diodes” (Claim 21) for the same reasons as stated for claim 5. Additionally, the primary reference of Atlas teaches an ultrasound probe that can be attached to the tracked sensor unit for the reasons stated within the 35 U.S.C. 103 rejection section above.
In regard to claims 10 and 12, the examiner maintains that the secondary reference of Gertner was not incorporated into the rejection to teach a tracked sensor unit that is attached to an object and was instead incorporated to teach the ultrasound transducer “comprises a laparoscope ultrasound transducer, and wherein a first set of inertial measurement units are positioned in a first portion of the laparoscope with an ultrasound array, the first portion being rotatable relative to a fixed second portion of the laparoscope, and a second set of inertial measurement units are positioned on the fixed second portion along with the plurality of light emitting diodes” (Claim 10) and “a first portion that is rotatable 
In regard to claims 15-17 and 19-20, the examiner maintains that Atlas teaches “at least one light source of the tracked sensor unit attached to each object” as stated in the 35 U.S.C. 103 rejection above. The examiner respectfully asserts that the secondary reference of Herbert was incorporated to teach “A method for tracking a position and orientation of one or more objects in three-dimensional space and “calculating a six-dimensional pose of each object including 3D position and 3D orientation of the object based on the triangulated 3D position and the received orientation measurements” as set forth within the 35 U.S.C. 103 rejection section above.
In regard to claim 18, the examiner maintains that Atlas teaches “at least one light source of the tracked sensor unit attached to each object” for the reasons stated for claim 1. The examiner respectfully asserts that the secondary reference of Lettau was incorporated to teach that the light emitting diodes are “arranged around an axis of the object” and maintains this position for the reasons stated in claim 5.
In spite of these disagreements the examiner acknowledges that due to their dependence on claims 1 and 15 respectively these claims inherit the references disclosed therein. Thus the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection in made in view of Marti et al. US 20180049809 A1 “Marti” as stated in the 35 U.S.C. 103 section above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793